ORDER

PER CURIAM.
Bobby Rhodes (“defendant”) appeals the judgment on his conviction of possession of a controlled substance with the intent to deliver, in violation of section 195.211 RSMo (Cum.Supp.2002). Defendant claims that the trial court erred in failing to declare a mistrial on its own motion, and the trial court erred in denying defendant’s motions for judgment of acquittal and for a new trial because there was insufficient evidence to support the conviction. Defendant also claims that the trial court erred in denying defendant’s motion to suppress evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).